ON THE MERITS
The land in controversy is what is known as swamp land, and was selected by the state as such on May 17, 1858, und'er the Act of March 2, 1849 (9 Stat. 352), and the selection was finally approved. It was purchased from the state by Robert Boyd on May 21, 1858, and state patent was issued to him.
Prom Boyd title passed to the Homer College by tax sale in 1872, and by Homer College to the state by tax forfeiture in 1878. This tax forfeiture seems to have been ignored, because two years later the Homer College sold the land by notarial act to George Gill and ten years later George Gill sold to George G. Gill. On July 27, 1891, the land passed from George G. Gill to Chaffe and Powell under a writ of seizure and sale executed by the sheriff, and on November 2, 1896, an undivided five-eighths interest therein passed from the succession of Chaffe to Joseph B. West, and on the same day West acquired the other three-eighths interest therein from the succession of Powell. The property seems to have fallen into the community which existed between Joseph B. West and his wife, Mrs. M. E. West, and in the dissolution of the community by the death of West, his Interest was inherited by his three daughters, who with their mother are plaintiffs in this suit.
There is nothing in the testimony to show that either the plaintiffs or any of their authors in title ever had more than civil possession of the land. No attempt was made by them to show corporeal possession, and it is alleged that defendant was in possession at the time the suit was filed.
Defendant now possesses and claims to own the land under a chain of title which traces back to the state. In the year 1882 the land was advertised for sale for the taxes due thereon prior to that year by one Richard Pritchard, and, there being no bidder, it was bought in by the sheriff for the state under Act No. 98 of 1882. Later in the same year the same property was advertised for the unpaid taxes due by Christopher Paulson, and under the same act was bought in for the state by the sheriff in the absence of a bidder.
In June, 1889, it was transferred by the state through the auditor to the Tensas basin levee board under Act No. 77 of 1888 and by the levee, board to the Tensas Delta Land Company in 1898.
In the year 1908 the Tensas Delta Land Company sold the land to C. B. Paul, a resident of Arkansas, but the deed was lost and never recorded. Paul, however, seems to have gone into corporeal possession of it in 1908 or 1909 by cutting down and removing the merchantable timber. The Tensas Delta Land Company executed another deed to Paul dated September 14, 1917, and recorded September 22, in lieu of the one lost.
On April 10, 1917, some months prior to the date on which he got his second deed from the Tensas Delta Land Company, C. B. Paul sold the land to the defendant, Green, by notarial act, duly recorded in the conveyance records of Richland parish on September 24 following. The deed recites that the property is sold under full warranty of title and for a consideration of $200 cash.
Defendant now asserts ownership of the land under this deed and especially alleged in his answer that he went into corporeal possession thereof in good faith *220more than ten years prior to the date on which this suit was filed, and that he remained in possession continuously and without interruption up to the present time, and he pleads ten-year prescription under art. 3478 of the Civil Code.
It is argued by counsel for plaintiffs, and it is probably true, that plaintiffs have the better paper title to this property. But it is undisputed that defendant’s deed from C. B. Paul, dated April 10 and recorded September 24, 1917, is regular in form, translative of property, and is sufficient to form the basis of ten-year prescription, and, as already stated, it is not contended that either plaintiffs or any of their authors in title ever had corporeal possession of the land.
So that, if it be true as a matter of fact that defendant acquired the land in good faith and in good faith went into corporeal possession of it more than ten years previous to the date this suit was filed and corporeally detained it continuously and without interruption up to the date of this suit as he alleged and now contends, his title is good regardless of' the fact that plaintiff may have the better record title. Civil Code, art. 3478 et seqi.
That defendant, Green, purchased this property in good faith and in good faith took corporeal possession of it under the deed more than ten years previous to the date on which this suit was filed, and that he remained in physical possession of it continuously and without interruption down to the date of the trial, is proved to our entire satisfaction. He testified that C. B. Paul had bought the property in 1908 and had cut'and removed the merchantable timber therefrom in that year or in the year 1909, and that before purchasing it from Paul he had an abstract made and was told by the party who made the abstract that the title was good. He says he thought it was good, and we think his conduct then and thereafter shows that he thought so. The testimony shows beyond question that in the latter part of 1917 he fenced, began to clear the land and to erect a tenant house thereon at an expense of more than $600. In addition to the testimony of defendant that he went into physical possession of this property and began to improve it in the fall of 1917, we have the testimony of four or five witnesses to the same effect. Mr. Blatchford, a surveyor, located the lines and the corners, he said, in the year 1916 or 1917. Mr. Balfour, who entered the World War in February, 19jL8, testified that defendant began to clear and fence the land and to build a house thereon previous to that date. Guy Graham testified that the land was fenced in December, 1917; that he was engaged in the logging business in the vicinity of the land and hauled logs across the land, and, in order to do so, he had to remove a panel of the fence; that at that time the land was partially cleared and partially fenced; that there was a pump and a house partially built.
Jerry Roberts hauled logs through the place in the fall of 1917. He was able to fix the date because it was previous to his entering the World War in May, 1918. Two colored people were called, and each testified that defendant began to make improvements on the property in the latter part of 1917.
The testimony shows conclusively that defendant remained in possession without interruption down to the date on which this suit was tried.
For the reasons assigned, the judgment appealed from is affirmed, with costs in both courts.